PER CURIAM.
Affirmed. See Russell v. State, 740 So.2d 567, 567 (Fla. 1st DCA 1999) (stating that the Florida Rules of Appellate Procedure require a claim of ineffective assistance of appellate counsel to be filed “in the appellate court that handled the direct appeal”); Johnson v. State, 694 So.2d 159, 159 (Fla. 4th DCA 1997); Oakley v. State, 677 So.2d 879, 880 (Fla. 2d DCA 1996); Dinkins v. State, 600 So.2d 1295, 1296 (Fla. 1st DCA 1992); Smith v. State, 543 So.2d 316, 317 (Fla. 5th DCA 1989). Even if the trial court had transferred the petition, in accordance with Florida Rule of Appellate Procedure 9.040(b)(1), the petition failed to state any basis for relief.
WOLF, KAHN, and BENTON, JJ., concur.